DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-12, filed 4/22/21, with respect to claims 1-12 and 15-20 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a noise sensing circuit, applied to a touch device, and specifically including "the down-sampling unit is configured for performing a down-sampling operation on the filtering result to generate a down-sampling result, wherein the filtering result comprises a plurality of filtering signals outputted from the first filter in sequence, the filtering signals correspond to different ones of the plurality of receiving electrodes respectively, and the down-sampling unit is configured to perform the down-sampling operation on the filtering signals by selecting only a portion of the filtering signals from the filtering signals to generate the down-sampling result" and "a plurality of orthogonal demodulation units, configured for utilizing a plurality of signals, having a plurality of frequencies respectively, to perform orthogonal demodulation upon the down-sampling result, and accordingly generating a plurality of noise energies corresponding to the-  P160129US1frequencies; and a frequency selection unit, coupled to the plurality of orthogonal demodulation units, the frequency selection unit is configured for selecting one from among the frequencies corresponding to the plurality of noise energies, as the first operating frequency according to the plurality of noise energies.”
In regards to claim 16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a touch device and specifically including "the down-sampling unit is configured for performing a down-sampling operation on the filtering result to generate a down-sampling result, wherein the filtering result comprises a plurality of filtering signals outputted from the first filter in sequence, the filtering signals correspond to different ones of the plurality of receiving electrodes respectively, and the down-sampling unit is configured to perform the down-sampling operation on the filtering signals by selecting only a portion of the filtering signals from the filtering signals to generate the down-sampling result".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        5/7/21




/VIJAY SHANKAR/Primary Examiner, Art Unit 2622